Citation Nr: 0838879	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-15 407	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cardiovascular disease, to include as secondary to rheumatic 
heart disease. 
 
2.  Entitlement to service connection for cardiovascular 
disease on the basis of aggravation by service-connected 
rheumatic heart disease. 
 
3.  Entitlement to an increased rating for rheumatic heart 
disease with mitral insufficiency, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

Service connection for coronary artery disease with angina 
pectoris as secondary to service-connected rheumatic heart 
disease and mitral insufficiency was denied by a rating 
decision of the Department of Veterans Affairs agency of 
original jurisdiction in January 1992.  The veteran was 
notified of this determination by letter dated in March 1992.  
He did not file an appeal and this determination became 
final. See 38 C.F.R. § 20.1103 (2008).  

The current appeal comes before the VA Board of Veterans' 
Appeals from a rating decision of the VA Regional Office (RO) 
in St. Louis, Missouri that declined to reopen the claim of 
entitlement to service connection for cardiovascular disease 
to include as secondary to rheumatic heart disease, and 
denied service connection for cardiovascular disease on the 
basis of aggravation by service-connected rheumatic heart 
disease, as well as an evaluation in excess of 30 percent for 
rheumatic heart disease.

The veteran was afforded a videoconference hearing in March 
2005 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.  The case was 
remanded by a decision of the Board dated in September 2005.

This case has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

Following review of the record, the issue of entitlement to 
an increased rating for rheumatic heart disease will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
cardiovascular disease, to include as secondary to rheumatic 
heart disease with mitral insufficiency, in January 1992.

2.  Evidence received subsequent to the RO's January 1992 
decision, when considered by itself or together with previous 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for cardiovascular 
disease to include as secondary to rheumatic heart disease.

3.  There is competent evidence of record that cardiovascular 
disease was not made worse or aggravated by service-connected 
rheumatic heart disease.  


CONCLUSIONS OF LAW

1.  The RO's January 1992 decision denying service connection 
for cardiovascular disease, to include as secondary to 
rheumatic heart disease, is final. 38 U.S.C.A. § 7103 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  The evidence received subsequent to the RO's 1992 
decision is not new and material and the appellant's claim of 
entitlement to service connection for cardiovascular disease, 
to include as secondary to rheumatic heart disease, is not 
reopened. 38 C.F.R. § 3.156 (2001).

3.  Cardiovascular disease was not aggravated by service-
connected disability. 38 U.S.C.A. §§ 5103A, 5107 (West 2002 & 
Supp 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA' Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decisions on the claims of whether new 
and material evidence had been received to reopen the claim 
of service connection for cardiovascular disease to include 
as secondary to rheumatic heart disease, and service 
connection for cardiovascular disease on the basis of 
aggravation by service-connected disability.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may be cured by fully compliant notice followed by 
readjudication of the claim. See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision as to these issues in 
letters sent to the appellant in October 2005 and April 2006 
that fully addressed all notice elements.  Although the 
notice letters were not sent before the initial AOJ decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because actions taken by VA 
after providing effective notice essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claims and given ample time to 
respond, but the AOJ also readjudicated the claims in a 
supplemental statement of the case issued in July 2008 after 
adequate notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal as the timing error does not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, service connection is being denied.  Therefore, 
no rating or effective date will be assigned with respect to 
the claimed condition.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims currently under consideration.  
Extensive private and VA clinical records have been 
associated with the claims folder.  The medical evidence 
contains the results of VA examinations that have included 
medical opinions.  The veteran was afforded a personal 
hearing in March 2005 and the case was remanded for further 
development.  Neither the appellant nor his representative 
contends that there is outstanding evidence that has not been 
considered.  The Board thus finds that further assistance 
from VA would not aid the veteran in substantiating the 
claims, and that VA does not have a duty to assist that is 
unmet with respect to the issues on appeal. See 38 U.S.C.A. 
§ 5103A (a) (2); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The claims are ready to be considered on 
the merits. 

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and active military 
service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), 
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Where a veteran continuously served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of at least 10 percent within one years from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2008).  This 
includes disability made chronically worse by service- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

1.  New and material evidence to reopen the claim of service 
connection for cardiovascular disease as secondary to 
service-connected rheumatic heart disease.

Factual background and legal analysis

The record reflects that the RO denied entitlement to service 
connection for cardiovascular disease, to include as 
secondary to service-connected rheumatic heart disease, in 
January 1992.  This determination is final. See 38 C.F.R. 
§ 20.1103 (2008).  This decision was the last final 
disallowance on the merits.  The Board must therefore review 
all of the evidence submitted since that decision to 
determine whether the appellant's claim of entitlement to 
service connection for cardiovascular disease, to include as 
secondary to service-connected rheumatic heart disease, 
should be reopened and re-adjudicated de novo. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  A claim that is the subject 
of a final decision can only be reopened upon the submission 
of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008).

The veteran attempted to reopen the claim of entitlement to 
service connection for cardiovascular disease as secondary to 
service-connected rheumatic heart disease in correspondence 
received in September 2000.  The Board notes, however, that 
38 C.F.R. § 3.156(a) which defines new and material evidence 
was amended in 2001 and is applicable to claims to reopen 
filed on or after August 29, 2001. See 66 Fed. Reg. 45620 
(2001).  The amended version of 38 C.F.R. § 3.156 does not 
apply in the instant case as the appellant's claim to reopen 
was received before August 2001.  

New and material evidence prior to August 29, 2001 is defined 
in 38 C.F.R. § 3.156(a) (2001) as being evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the 1992 RO decision 
denying entitlement to service connection for cardiovascular 
disease, to include as secondary to rheumatic heart disease, 
consisted of service medical records that showed that the 
veteran was hospitalized between March and April 1944 and 
treated for symptoms diagnosed as valvular or rheumatic heart 
disease.  On examination in March 1946 for discharge from 
active duty, it was recorded that there were no objective 
findings regarding the cardiovascular system.  A blood 
pressure reading of 118/76 was obtained.  The veteran was 
afforded a special examination for heart disease in July 1946 
and was found to have a blood pressure reading of 136/70.  An 
electrocardiogram (EKG) was within normal limits as were 
heart measurements on X-ray.  Following examination, a 
diagnosis of rheumatic heart disease, mitral insufficiency, 
Class I, was rendered for which service connection was 
granted by rating action dated in November 1946.  A 10 
percent disability evaluation was assigned.  

A VA examination was conducted in November 1956 whereupon the 
veteran indicated that rheumatic heart disease had not given 
him any trouble.  It was noted that he complained of chest 
pain related to nervousness.  An EKG was within normal 
limits.  Blood pressure readings were recorded as between 
110/70 (sitting after exercise) and 150/80 (sitting, 
recumbent, and standing).  It was noted that a heart X-ray 
was not unusual.  On special cardiac examination, it was 
reported that the veteran had never been decompensated, and 
had poor endurance and chest pain which had not been 
attributed to his heart trouble in the past.  It was noted 
that he had had mild hypertension in the past.  Cardiac 
evaluation revealed a loud systolic apical murmur without 
thrill occupying most of systole which gradually shortened 
its time and roughness, but did not disappear entirely after 
three minutes rest after exercise.  There was no evidence of 
decompensation.  The exercise tolerance was considered 
normal.  A diagnosis of rheumatic valvular heart disease with 
mitral insufficiency, compensated, was rendered.  

Private clinical records were received in October 1991 
showing treatment for cardiovascular disease.  In a medical 
report dated in April 1990, it was reported that the veteran 
had a history that included hypertension, and was status post 
myocardial infarction in 1979.  It was related that he had 
had a stroke in 1988.  The physician noted that the appellant 
did not follow a cholesterol restricted diet and continued to 
smoke 1/2 to 1 1/2 packs of cigarettes per day.  Assessments 
included status post myocardial infarction, 1979, presently 
stable, and probable bilateral carotid artery disease with 
bilateral carotid bruit versus radiation murmur from heart. 

The veteran underwent a VA examination for compensation 
purposes in October 1991.  Examination findings included a 
well-healed sternal scar secondary to previous coronary 
bypass surgery.  There was a grade 3 to 4/5 systolic blowing 
murmur best heard along the left sternal border with some 
radiation into the aortic area, and also heard slightly in 
the left carotid region.  The heart was slightly enlarged.  
Impressions were rendered of rheumatic heart disease with 
moderate mitral insufficiency, generally compensated, and 
post coronary bypass surgery for arteriosclerotic heart 
disease.  

Subsequently received were clinical reports from St. Louis 
University Hospital dated in June 1990 showing that the 
veteran underwent multiple surgical procedures and had 
discharge diagnoses of coronary artery disease with angina 
pectoris, bilateral carotid artery stenosis and hypertension.  
No reference to rheumatic heart disease was recorded.  

The RO denied service connection for cardiovascular disease 
in January 1992 on the basis that there was no evidence that 
it was incurred in service or within one year of discharge 
from active duty, and that accepted medical principles did 
not concede any etiological relationship between rheumatic 
heart disease and hypertensive or arteriosclerotic heart 
disease.  The disability evaluation for rheumatic heart 
disease was increased to 30 percent disabling at that time.  

Evidence added to the record following the RO's January 1992 
denial of the claim of service connection for cardiovascular 
disease, to include as secondary to service-connected 
rheumatic heart disease, consists of extensive VA and private 
clinical records dating through 2008 showing continuing 
treatment for multiple disabilities including hypertension, 
residuals of cardiovascular hemorrhages, and coronary artery 
disease.  The veteran was afforded a VA heart examination in 
June 2007 to evaluate rheumatic heart disease, and to 
distinguish the symptoms of his nonservice-connected coronary 
artery disease and service-connected disability, and to 
differentiate the extent of rheumatic heart disease and 
coronary artery disease in overall cardiac disability.  
Following recitation of medical history and a physical 
examination, the examiner stated that the veteran's 
overwhelming disability was due to coronary artery disease, 
including subsequent strokes that he had had due to 
peripheral vascular disease and atherosclerosis of all 
vessels.  It was found that he did have a diagnosis of 
valvular heart disease, but did not have significant 
impairment of his ejection fraction due to this.  The 
ejection fraction was noted to be normal, above 50 percent, 
in February 2001, and that this represented an accurate 
representation of his current condition.

The examiner added that the appellant did have evidence of 
cardiac murmur that was likely as not secondary to the 
rheumatic heart disease's effect on the valve, but that this 
did not translate into any functional disabilities as his 
ejection fraction was felt to be over 50 percent.

The veteran presented testimony on personal hearing on appeal 
in March 2005 to the effect that he believed coronary artery 
disease was related to service-connected rheumatic heart 
disease.  

The appellant was afforded a VA heart examination in June 
2007.  The examiner, a VA cardiology fellow, stated that the 
claims folder was reviewed.  A 58-year history of smoking was 
noted.  Following clinical background history and physical 
examination, an assessment of rheumatic heart disease with 
mitral regurgitation was provided.  She also stated that the 
appellant had hypertension, peripheral vascular disease and 
coronary disease.  The examiner opined that rheumatic heart 
disease was not a cause for hypertension or atherosclerotic 
heart disease, and that it was less likely that it caused or 
aggravated hypertension or vascular disease.  

After careful review of the record, the Board finds in this 
instance that while most of the pertinent evidence received 
since the January 1992 RO decision is new in the sense that 
it was not previously of record, it is not "material" to the 
facts of this case.  Specifically, no additional evidence has 
been received that supports a finding that cardiovascular 
disease, including hypertension and coronary artery disease, 
was caused by or is secondary to service-connected rheumatic 
heart disease.  The additional VA and private clinical 
records refer only to ongoing treatment for cardiovascular 
disease without any findings that rheumatic heart disease was 
implicated in the development of such.

Upon review of all of the additional information received 
since the January 1992 rating decision, the Board finds that 
the evidence is not so significant that it must be considered 
to fairly decide the claim to reopen entitlement to service 
connection for cardiovascular disease as secondary to 
service-connected rheumatic heart disease.  The newly 
received evidence does not tend to prove cardiovascular 
disease has a relationship to service, that the veteran had 
the disability within a year of his separation from active 
duty, or that it is secondary to service-connected rheumatic 
fever.  In view of such, the additional evidence, either 
considered alone or with previous submissions, does not have 
to be considered to fairly decide the claim.  Therefore, the 
veteran's application to reopen his claim of entitlement to 
service connection for cardiovascular disease, to include as 
secondary to service-connected rheumatic heart disease is 
denied.

2.  Service connection for cardiovascular disease on the 
basis of aggravation by rheumatic heart disease.

As noted previously, secondary service connection includes 
instances in which there is additional disability of a non-
service-connected condition due to aggravation by an 
established service-connected disorder. See Allen v. Brown, 7 
Vet. App. 439 (1995).

In this regard, the Board finds that there is no clinical 
evidence of record that indicates that cardiovascular disease 
is related to service-connected rheumatic heart disease.  It 
is shown that when the appellant was examined for VA 
compensation and pension purposes in June 2007, the VA 
examiner unambiguously opined that rheumatic heart disease 
was not a cause for hypertension or atherosclerotic heart 
disease, and found that it was less likely that it caused or 
aggravated hypertension or vascular disease.

The Board observes that the veteran was examined by a VA 
cardiology fellow in June 2007.  As such, this medical 
examiner's opinion has greater evidentiary weight as it was 
also based on a review of the entire record and has not been 
contradicted by any other medical opinion or evidence.  The 
Court of Appeals for Veterans Claims (Court) has held that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position. Wray v. Brown, 7 Vet. App. 488, 493 (1995).  
Moreover, as the opinion took the entire record into account, 
to include complaints made by the veteran, it was not merely 
conclusory and without a factual predicate.

The Court has held that regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone. See 
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  However, 
resolution of an issue that involves medical knowledge, such 
as diagnosis of disability and determination of medical 
etiology, requires competent medical evidence. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992). See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  As a layperson, the 
veteran is not competent to relate cardiovascular disease to 
a service-connected disability on the basis of aggravation.  
Consequently, his opinion has less evidentiary value.

After review of the all of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for cardiovascular disease on the 
basis of aggravation by service-connected rheumatic heart 
disease, and service connection must be denied.


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for cardiovascular disease, to 
include as secondary to rheumatic heart disease.

Service connection for cardiovascular disease on the basis of 
aggravation by service-connected rheumatic heart disease is 
denied.


REMAND

The veteran was most recently afforded a VA cardiovascular 
examination for compensation and pension purposes in May 
2008, to include an echocardiogram.  The record reflects, 
however, that the examiner's findings did not distinguish 
between symptoms attributable to the service-connected 
rheumatic heart disease and nonservice-connected 
cardiovascular/arteriosclerotic heart disease.  As it has 
been determined that there is no etiological relationship 
between the two entities, specific findings as to each type 
of heart disease are required to more accurately assess the 
degree of service-connected disability.  It is well 
established that the VA adjudicator is not free to substitute 
his own judgment for that of an expert. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board is 
prohibited from making conclusions based on its own medical 
judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991)).  
In view of the need to differentiate the symptoms referable 
to each heart disease process, the case will be remanded for 
further clarification.

The Board would also point out that the record indicates that 
the veteran appears to receive VA outpatient treatment for 
various complaints and disorders, including symptoms 
associated with heart disease.  The most recent records date 
through July 2007.  The claims folder thus indicates that 
relevant evidence in support of the veteran's claim may exist 
or could be obtained from a VA facility. See Epps v. Brown, 9 
Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, VA outpatient treatment records dating 
from August 2007 should be requested and associated with the 
file.

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient clinical records 
dating from August 2007 to the 
present should be requested and 
associated with the claims folder.

2.  The case should be referred to a 
cardiology specialist for review and 
opinion.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review.  The 
examination report should indicate 
whether or not a review of the claims 
folder is accomplished.  The examiner 
is requested to carefully review the 
clinical evidence generated between 
1999 and the present, and provide 
definitive findings and opinions as to 
the symptoms attributable to the 
service-connected rheumatic heart 
disease and which are not.  
Specifically, the examiner is also 
requested to provide responses relative 
to rheumatic heart disease as to 1) an 
estimate of the level of activity 
expressed in METS resulting in dyspnea, 
fatigue, angina, dizziness or syncope, 
2) the episodes of congestive heart 
failure, and 3) the degree of left 
ventricular dysfunction expressed in 
percentage of ejection fraction.  The 
finding should be presented in 
narrative format.

3.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


